UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-1971



KESTER K. AKINFOLARIN,

                                                        Petitioner,

          versus


JOHN ASHCROFT, Attorney General of the United
States,

                                                        Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A73-582-389)


Submitted:   June 17, 2003                 Decided:   June 26, 2003


Before WIDENER, LUTTIG, and KING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Danielle L.C. Beach-Oswald, NOTO & OSWALD, P.C., Washington, D.C.,
for Petitioner.    Robert D. McCallum, Jr., Assistant Attorney
General, David V. Bernal, Assistant Director, Russell J.E. Verby,
Office of Immigration Litigation, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Kester K. Akinfolarin, a native and citizen of Nigeria, seeks

review of a decision of the Board of Immigration Appeals (“Board”)

affirming the    Immigration Judge’s (“IJ”) order denying his motion

to reopen.    We review the denial of a motion to reopen for abuse of

discretion.    See 8 C.F.R. § 3.2(a) (2003); INS v. Doherty, 502 U.S.

314, 323-24 (1992); Stewart v. INS, 181 F.3d 587, 595 (4th Cir.

1999). A denial of a motion to reopen must be reviewed with extreme

deference, since immigration statutes do not contemplate reopening

and the applicable regulations disfavor motions to reopen. M.A. v.

INS, 899 F.2d 304, 308 (4th Cir. 1990) (en banc).   We have reviewed

the administrative record, the Board’s order and the IJ’s decision

and find no abuse of discretion.

     We accordingly deny the petition for review.       We grant the

motion for leave to file two documents.       We dispense with oral

argument because the facts and legal arguments are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                     PETITION DENIED




                                   2